Health Discovery Corporation 2 East Bryan Street, Suite 610 Savannah, Georgia 31401 VIA EDGAR May 6, 2011 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Health Discovery Corporation Registration Statement on Form S-1 File No. 333-171120 Request for Acceleration Ladies and Gentlemen: Health Discovery Corporation hereby requests that the effective date of the above-referenced Registration Statement be accelerated so that the Registration Statement shall become effective at 2:00 p.m. on Monday, May 9, 2011, or as soon thereafter as practicable. Very truly yours, /s/ Stephen D. Barnhill, M.D. Stephen D. Barnhill, M.D. Chief Executive Officer
